Order, Family Court, New York County (Mary E. Bednar, F.C.J.), entered October 10, 1989, which adjudicated appellant a juvenile delinquent and placed him on probation for one year, with the condition that he be referred for counseling, which order of disposition was entered pursuant to a fact-finding order entered September 8, 1989 that appellant had committed acts which, if done by an adult, would constitute the crime of unauthorized use of a *386vehicle in the third degree, unanimously affirmed, without costs.
Appellant admitted committing acts which would constitute unauthorized use of a vehicle in the third degree and a fact-finding order was entered. A dispositional hearing was conducted after an investigation and report was prepared by the Probation Department. The probation officer, appellant and his mother testified. Appellant admitted depression, contemplating suicide, and the negative influences of his peers on his behavior, and conceded, as did his mother, that he might benefit from counseling. The court placed appellant on probation for 12 months with the condition that he be referred for counseling, finding that the credible evidence required continuing supervision and treatment by the court as the least restrictive alternative consistent with appellant’s needs and the needs of society.
Although appellant contends that he should have been granted an adjournment in contemplation of dismissal, it was not error for the Family Court to conclude that, based on the evidence before it, continued supervision and treatment was necessary under the circumstances, particularly where there was a showing of poor school performance, occasional feelings of depression, a lack of communication with his mother and negative peer influence (see, Matter of Anthony M., 142 AD2d 731). Further, the fact that this was appellant’s only contact with the law is not dispositive (see, e.g., Matter of Jennifer M., 125 AD2d 830, 832). Concur—Ross, J. P., Rosenberger, Kassal, Ellerin and Rubin, JJ.